Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the water line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a frame having at top and a bottom surface" in line 3.  It is unclear if the top surface of the frame is the same "top surface" of the apparatus as recited in line 2.
Claim 5 recites the limitation "A method of containing, maintaining, and growing aquatic life, with a top surface floating at or above within a marine environment" in lines 1-2.  It is unclear what the “top surface” refers to and there appears to be grammatical error “at or above within a marine environment”.
Claim 5 recites the limitation "such that its location within the marine environment" in line 7.  This limitation is incomplete and unclear.
Claims 3-4 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neff et al. (U.S. Patent No. 4,079,698).
For claim 1, Neff et al. discloses an apparatus (as shown in Fig. 1) for containing, maintaining and growing aquatic life (Col. 6, line 33), with a top surface floating at or above the water line in a marine environment (Col. 1, lines 49-50), comprising: a frame (12, 14, 18, 20, 22, 32, 40, 42, 44) having a top and a bottom surface, two side walls and two end walls (as shown in Fig. 1 and Col. 1, line 48-Col. 2, line 11) and forming a free and open interior volume within said frame of sufficient size to contain said aquatic life (as shown in Fig. 1); openings within the top, bottom and side walls of the frame, said openings communicating from outside the apparatus to the interior volume of the apparatus, the openings being provided to allow for the circulation of water through said interior volume (as discussed in Col. 1, lines 58-62, Col. 2, lines 10-11: “netting); and a hatch (as shown in Fig. 1 and Col. 2, lines 3-4: “lid 24”) provided in one of the surfaces forming said frame, such that access to said interior volume is provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al., as above, in view of Hardesty et al. (U.S. Patent No. 3,304,645).
For claims 3-4, Neff et al. discloses the apparatus of Claim 1 substantially as claimed, but fails to specifically show means within the interior volume to stabilize the aquatic life containing therein and to prevent the shifting of such aquatic life within the apparatus. However, Hardesty et al. teaches an apparatus for containing, maintaining and growing aquatic life (as shown in Figs. 1-3 and Col. 1, lines 8-13), with a top surface floating at or above the water line in a marine environment (as shown in Fig. 1 and Col. 3, lines 16-18), comprising: a frame (defined by walls as shown in Figs. 1-3) having a top (18) and a bottom (10) surface, two side walls (16) and two end walls (12, 14) and forming a free and open interior volume within said frame of sufficient size to contain said aquatic life (as shown in Fig. 3); further comprising means (Figs. 2-3: partition walls 20) within the interior volume to stabilize the aquatic life containing therein and to prevent the shifting of such aquatic life within the apparatus, wherein such stabilizing means is comprised of a plurality of baffles (Col. 2, lines 37-42) affixed to the bottom surface slats within said interior volume (as shown in Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Neff et al. to include the stabilizing means as taught by Hardesty et al. for the advantage of providing individual compartments for the aquatic life contained within the interior volume of the apparatus.
For claim 5, Neff et al. discloses a method of containing, maintaining and growing aquatic life, with a top surface floating at or above within a marine environment (Col. 1, line 49-50), comprising the following steps: placing such aquatic life within the interior volume of the apparatus of claim 1 (as discussed in Col. 3, lines 3-5); placing said hatch onto said apparatus (as discussed Col. 2, line 67-Col. 3, line 2); floating said apparatus in a body of water, the top surface of such apparatus floating at or above the surface of such water body (as discussed in Col. 1, lines 48-50), but fails to specifically show the step of securing said apparatus such that its location in the marine environment.
However, Hardesty et al. teaches a method of containing, maintaining and growing aquatic life (as shown in Figs. 1-3 and Col. 1, lines 8-13), with a top surface floating at or above within a marine environment (as shown in Fig. 1 and Col. 3, lines 16-18), comprising the following steps: floating said apparatus in a body of water, the top surface of such apparatus floating at or above the surface of such water body (as discussed in Col. 3, lines 16-18); and securing said apparatus such that its location within the marine environment (as shown in Figs. 1 and 3 and Col. 3, lines 24-26: 34, 36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Neff et al. to include the securing step as taught by Hardesty et al. for the advantage of securing the apparatus to a boat or specific location while fishing in a marine environment.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant argues “NEFF specifically teaches the need for an additional element to cause the cage to float and in fact without such an element the cage would likely sink in any water environment in which it was used. The present invention’s ability to float in the desired location is an intrinsic characteristic of the device itself and does not require  additional flotation elements.”
The Examiner maintains that the apparatus of the reference to Neff contains a top surface floating at or above the water line (Col. 1, lines 49-50), the fact that the cage floats dependent on the characteristic of the apparatus is irrelevant, and not stated in the claims.
Further, in response to applicant’s argument that “In addition, NEFF teaches it use for fish only, whereas the current invention is used with a variety of aquatic life that would likely not thrive in the environment created by the NEFF device.”, recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues “Hardesty discloses a bait box with individual compartments therein. The present invention does not teach or suggest such individual compartments but the use of baffles on one surface to provide such stability.”
The Examiner maintains that the compartments of the reference to Hardesty define the baffles as claimed. The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643